Case 19-62393-pwb         Doc 142      Filed 08/19/19 Entered 08/19/19 18:42:34                 Desc Main
                                      Document      Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

In re:                               :                            CHAPTER 11
                                     :
JACK COOPER VENTURES, INC., et al., :
                                   1
                                                                  CASE NO. 19-62393 (PWB)
                                     :
                  Debtors.           :                            (Jointly Administered)

     APPOINTMENT AND NOTICE OF APPOINTMENT OF COMMITTEE OF
             CREDITORS HOLDING UNSECURED CLAIMS

     Pursuant to 11 U.S.C. Section 1102(a), the United States Trustee for Region 21 hereby

appoints the creditors listed on the attached Exhibit “A” to serve on the Committee of

Creditors Holding Unsecured Claims in the above-captioned case.



                                                         NANCY J. GARGULA
                                                         UNITED STATES TRUSTEE

                                                         /s/ Thomas W. Dworschak
                                                         THOMAS W. DWORSCHAK
                                                         Georgia Bar No. 236380
                                                         United States Department of Justice
                                                         Office of the United States Trustee
                                                         Suite 362, Richard B. Russell Building
                                                         75 Ted Turner Drive, SW
                                                         Atlanta, Georgia 30303
                                                         (404) 331-4437, ext. 145
                                                         Thomas.w.Dworschak@usdoj.gov

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Jack Cooper Ventures, Inc. (0805); Jack Cooper Diversified, LLC (9414);
Jack Cooper Enterprises, Inc. (3001); Jack Cooper Holdings Corp. (2446); Jack Cooper Transport
Company, Inc. (3030); Auto Handling Corporation (4011); CTEMS, LLC (7725); Jack Cooper Logistics,
LLC (3433); Auto & Boat Relocation Services, LLC (9095); Axis Logistic Services, Inc. (2904); Jack
Cooper CT Services, Inc. (3523); Jack Cooper Rail and Shuttle, Inc. (7801); Jack Cooper Investments,
Inc. (6894); North American Auto Transportation Corp. (8293); Jack Cooper Transport Canada Inc.
(8666); Jack Cooper Canada GP 1 Inc. (7030); Jack Cooper Canada GP 2 Inc. (2373); Jack Cooper
Canada 1 Limited Partnership (3439); and Jack Cooper Canada 2 Limited Partnership (7839). The
location of the Debtors’ corporate headquarters and service address is: 630 Kennesaw Due West Road
NW, Kennesaw, Georgia 30152.
Case 19-62393-pwb   Doc 142    Filed 08/19/19 Entered 08/19/19 18:42:34   Desc Main
                              Document      Page 2 of 3




                                   EXHIBIT A


Central States, Southeast and Southwest Areas Pension Fund, represented by their
General Counsel
      Brad R. Berliner, Deputy General Counsel, Central States Funds
      Andrew J. Herink, Associate General Counsel
      8647 W. Higgins Rd.
      Chicago, IL 60631
      Phone: 847.939.2458
      Fax: 847.518.9797
      Email: bberliner@centralstatesfunds.org

Teamsters National Automobile Transporters Industry Negotiating Committee
(TNATINC), represented by The Previant Law Firm
     Sara G. Geenen
     Attorney
     The Previant Law Firm, s.c.
     310 W. Wisconsin Ave. Suite 100 MW
     Milwaukee, WI 53203
     Direct 414.223.0402
     sjg@previant.com

U.S. Bank National Association, represented by Loeb & Loeb LLP
      Walter H. Curchack
      345 Park Avenue
      New York, NY 10154
      Direct Dial: 212.407.4861
      Fax: 212.504.8058
      wcurchack@loeb.com


Selland Auto Transport, represented by Schwabe, Williamson & Wyatt, PC
      Lisa Schaures
      Schwabe, Williamson & Wyatt, PC
      1420 5th Avenue South    Suite 3400
      Seattle, WA 98101
      206-622-1711
      LSchaures@SCHWABE.com




                                         2
Case 19-62393-pwb     Doc 142    Filed 08/19/19 Entered 08/19/19 18:42:34        Desc Main
                                Document      Page 3 of 3




Harrison Shaw, represented by Fletcher Van Gilder, LLP
      Rachel Guin
      Fletcher Van Gilder, LLP
      436 East Wayne Street
      Fort Wayne, IN 46802
      (260) 425-9777
      Fax (260) 424-9177
      Guin@fvglaw.com


                            CERTIFICATE OF SERVICE

      This is to certify that I have on August 19, 2017, electronically filed the foregoing
Appointment and Notice of Appointment of Committee of Creditors Holding Unsecured
Claims using the Bankruptcy Court’s Electronic Case Filing program, and served as
followed by electronic mail:

nbaczkow@centralstatesfunds.org;                service@e.imperialsupplies.com
BBERLINE@centralstatesfunds.org;                guin@fvglaw.com
mypension@pbgc.gov;                             charlie.liu@morganlewis.com
BMcCloskey@560benefitfunds.com;                 sjg@previant.com
michael@710hwp.org;                             wcurchack@loeb.com
Nancy.jameson@kidder.com;                       LSchaures@SCHWABE.com
AISupport@hsba.com;                             jweber@paulweiss.com
pension@teamsterfunds.com;                      landy.ralph@pbgc.gov
arremittance@corcentric.com;                    kcarlson@carlsondash.com
steve.miller@pilottravelcenters.com;            aray@swlawfirm.com
documents@tjc83funds.net;                       bbaker@kslaw.com
USFleetCredit@bfusa.com;                        sborders@kslaw.com
neelykevin@bfusa.com;                           kstine@bakerdonelson.com
comments@loves.com;                             Adam.Harris@srz.com
mwilliams@clclodging.com;                       Lucy.Kweskin@srz.com
cameron.kurek@conti-na.com;                     Gregory.Leonard@srz.com
lynn@centralPAteamsters.com;                    tmeyers@kilpatricktownsend.com
twoodham@cottrelltrailers.com;                  cbernardino@kilpatricktownsend.com
jduncan@robinson-park.com;
msilva@peterpaulrealestate.com;




                                                /s/ Thomas W. Dworschak


                                            3
